Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Hearing Device with Minimum Processing Beamformer.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 starts many lines with capital letter even though they are mid-sentence. Examiner suggests changing to lowercase. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

             Referring to claim 12, claims 12 recites the limitation "said signal dependent weight" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets claim 12 as being dependent on claim 11.
             Referring to claims 15 and 17, claims 15 and 17 recite language reciting examples following the phrase “e.g.”, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner interprets claim 15 as A hearing device according to claim 1 being constituted by or comprising a hearing aid and lines 4-6 of claim 17 as Providing signal statistics based on said at least two electric input signals; Providing a reference beamformer and a further beamformer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. US Publication No. 20190110135.

               Referring to claim 1, Jensen et al. teaches a hearing device adapted for being worn at or in an ear of a user (para 0005: “the present application provides a hearing device, e.g. a hearing aid, adapted for being worn by a user”), the hearing device comprising an input unit comprising at last two input transducers (Fig. 2: input unit IU with microphones M1-Mm) each for converting sound around said hearing device to an electric input signal representing said sound, thereby providing at least two electric input signals (para 0242: “The input unit (IU) comprises a multitude (≥2) of microphones (M.sub.1, . . . , M.sub.M), each providing an electric input signal y.sub.r, r=1, . . . , M, each representing sound in the environment of the hearing aid (or the user wearing the hearing aid)”; Fig. 2: electric input signals y1-ym); a beamformer filter (Fig. 2: beamformer BF) comprising a minimum processing beamformer defined by optimized beamformer weights, the beamformer filter being configured to provide a filtered signal in dependence of said at least two electric input signals and said optimized beamformer weights (para 0186: “The variable Θ represents beamformer settings (or generally ‘processing parameters of a processing algorithm’), e.g. the beamformer weights W used to linearly combine microphone signals; Fig. 2: input signals y1-ym and variable Θ are inputs to beamformer BF) a reference signal representing sound around said hearing device (para 0223: “the original signal”; para 0242: “The input unit (IU) comprises a multitude (≥2) of microphones (M.sub.1, . . . , M.sub.M), each providing an electric input signal y.sub.r, r=1, . . . , M, each representing sound in the environment of the hearing aid (or the user wearing the hearing aid)”); a performance criterion for said minimum processing beamformer (para 0223: “a desired speech intelligibility level”); wherein the minimum processing beamformer is a beamformer that provides the filtered signal with as little modification as possible in terms of a selected distance measure compared to said reference signal, while still fulfilling said performance criterion (para 0119: “‘Minimizing a change of the inputs signals’ may e.g. mean performing as little processing on the signals as possible. ‘Minimizing a change of said number of electric input signals’ may e.g. be evaluated using a distance measure, e.g. an Euclidian distance, e.g. applied to waveforms, e.g. in a time domain or a time-frequency representation.”; para 0223: “the beamformer setting (amongst the settings leading to the desired intelligibility) is chosen, which optimize other criteria, e.g. least modification of the original signal”; para 0237: “Identify the (potentially multiple) parameter settings Θ which achieve I=I.sub.desired, and which process the incoming signal the least, e.g., the beamformer settings which reduce the total noise power at the output of the beamformer the least”); and wherein said optimized beamformer weights are adaptively determined (para 0036: “the directional system is adapted to detect (such as adaptively detect) from which direction a particular part of the microphone signal originates. This can be achieved in various different ways as e.g. described in the prior art. In hearing aids, a microphone array beamformer is often used”; para 0108: “The method is repeated over time, e.g. according to a predefined scheme, e.g. periodically, e.g. every time instance m, e.g. for every time frame of a signal of the forward path. In an embodiment, the method is repeated every N.sup.th time frame, e.g. every N=10 time frames or every N=100 time frames. In an embodiment, N is adaptively determined in dependence of the electric input signal, and/or of one or more sensor signals (e.g. indicative of a current acoustic environment of the user, and/or of a mode of operation of the hearing device, e.g. a battery status indication)”) in dependence of said at least two electric input signals, said reference signal, said distance measure, and said performance criterion (para 0223: “the beamformer setting (amongst the settings leading to the desired intelligibility) is chosen, which optimize other criteria, e.g. least modification of the original signal”; para 0243: “The beamformer filtering unit (BF) receives the multitude of electric input signals y.sub.r, r=1, . . . , M from the input unit (IU), or processed versions thereof, and is configured to provide a spatially filtered, beamformed, signal y.sub.BF. The beamformer algorithm and thus the beamformed signal, is controlled by beamformer parameter settings Θ.”; para 0119: “‘‘Minimizing a change of said number of electric input signals’ may e.g. be evaluated using a distance measure, e.g. an Euclidian distance, e.g. applied to waveforms, e.g. in a time domain or a time-frequency representation.”).
               Referring to claim 2, Jensen et al.  teaches said optimized beamformer weights are adaptively determined on a per frequency sub-band level (paras 0026, 0192).
               Referring to claim 4, Jensen et al. teaches said performance criterion relates to a performance estimator for said minimum processing beamformer being larger than or equal to a minimum value (para 0223).
               Referring to claim 5, Jensen et al. teaches said distance measure is based on a squared error between the reference signal and the filtered signal (para 0119).
               Referring to claim 6, Jensen et al. teaches said reference signal is one of the at least two electric input signals (paras 0119, 0223, 0242).
               Referring to claim 8, Jensen et al. teaches said performance estimator comprises an algorithmic speech intelligibility measure or a signal quality measure (para 0024).
               Referring to claim 9, Jensen et al. teaches a filter bank allowing processing of said at least two electric input signals, or a signal or signals originating therefrom, in the time- frequency domain where said electric input signals are provided in a time frequency representation k, l, where k is said frequency index and l is a time index (para 0203).
               Referring to claim 15, Jensen et al. teaches being constituted by or comprising a hearing aid, e.g. an air-conduction type hearing aid, a bone-conduction type hearing aid, a cochlear implant type hearing aid, or a headset or an earphone, or a combination thereof (para 0032).
               Referring to claim 16, Jensen et al. teaches a method of operating a hearing device adapted for being worn at or in an ear of a user (para 0005: “the present application provides a hearing device, e.g. a hearing aid, adapted for being worn by a user”), the method comprising providing at least two electric input signals representing sound around said hearing device (para 0242: “The input unit (IU) comprises a multitude (≥2) of microphones (M.sub.1, . . . , M.sub.M), each providing an electric input signal y.sub.r, r=1, . . . , M, each representing sound in the environment of the hearing aid (or the user wearing the hearing aid)”; Fig. 2: electric input signals y1-ym); providing optimized beamformer weights of a minimum processing beamformer, which when applied to said at least two electric input signals provide a filtered signal (para 0186: “The variable Θ represents beamformer settings (or generally ‘processing parameters of a processing algorithm’), e.g. the beamformer weights W used to linearly combine microphone signals; Fig. 2: input signals y1-ym and variable Θ are inputs to beamformer BF); providing a reference signal representing sound around said hearing device (para 0223: “the original signal”; para 0242: “The input unit (IU) comprises a multitude (≥2) of microphones (M.sub.1, . . . , M.sub.M), each providing an electric input signal y.sub.r, r=1, . . . , M, each representing sound in the environment of the hearing aid (or the user wearing the hearing aid)”); providing a performance criterion for said minimum processing beamformer (para 0223: “a desired speech intelligibility level”); wherein the minimum processing beamformer is a beamformer that provides the filtered signal with as little modification as possible in terms of a selected distance measure compared to said reference signal, while still fulfilling said performance criterion (para 0119: “In the event that the SNR of the electric input signal(s) (e.g. unprocessed inputs signals) corresponds to a speech intelligibility measure I that exceeds the desired speech intelligibility value I.sub.des, the one or more processing algorithms should not be applied to the electric input signals. ‘Minimizing a change of the inputs signals’ may e.g. mean performing as little processing on the signals as possible. ‘Minimizing a change of said number of electric input signals’ may e.g. be evaluated using a distance measure, e.g. an Euclidian distance, e.g. applied to waveforms, e.g. in a time domain or a time-frequency representation.”; para 0223: “the beamformer setting (amongst the settings leading to the desired intelligibility) is chosen, which optimize other criteria, e.g. least modification of the original signal”; para 0237: “Identify the (potentially multiple) parameter settings Θ which achieve I=I.sub.desired, and which process the incoming signal the least, e.g., the beamformer settings which reduce the total noise power at the output of the beamformer the least”); and wherein the method further comprises adaptively determining said optimized beamformer weights (para 0036: “the directional system is adapted to detect (such as adaptively detect) from which direction a particular part of the microphone signal originates. This can be achieved in various different ways as e.g. described in the prior art. In hearing aids, a microphone array beamformer is often used”; para 0108: “The method is repeated over time, e.g. according to a predefined scheme, e.g. periodically, e.g. every time instance m, e.g. for every time frame of a signal of the forward path. In an embodiment, the method is repeated every N.sup.th time frame, e.g. every N=10 time frames or every N=100 time frames. In an embodiment, N is adaptively determined in dependence of the electric input signal, and/or of one or more sensor signals (e.g. indicative of a current acoustic environment of the user, and/or of a mode of operation of the hearing device, e.g. a battery status indication)”) in dependence of said at least two electric input signals, said reference signal, said distance measure, and said performance criterion (para 0223: “the beamformer setting (amongst the settings leading to the desired intelligibility) is chosen, which optimize other criteria, e.g. least modification of the original signal”; para 0243: “The beamformer filtering unit (BF) receives the multitude of electric input signals y.sub.r, r=1, . . . , M from the input unit (IU), or processed versions thereof, and is configured to provide a spatially filtered, beamformed, signal y.sub.BF. The beamformer algorithm and thus the beamformed signal, is controlled by beamformer parameter settings Θ.”; para 0119: “‘‘Minimizing a change of said number of electric input signals’ may e.g. be evaluated using a distance measure, e.g. an Euclidian distance, e.g. applied to waveforms, e.g. in a time domain or a time-frequency representation.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10-12, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al.

               Referring to claim 3, Jensen et al. teaches said reference signal is generated by a reference beamformer (para 0198: “First, we outline, by way of example, how to compute SNR (k,m,Φ,Θ) for a given beamformer setting (section 1). To be able to explain this idea clearly, we use a simple example beamformer. The output of this example beamformer is a linear combination of the output of a minimum variance distortion-less response (MVDR) beamformer, and the noisy signal as observed at a pre-defined reference microphone.”; para 0211: “linear combination of the MVDR beamformer (W.sub.MVDR) with an omni-directional beamformer (e)”). Jensen et al. teaches different ways of implementing beamformer settings, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in generating the reference signal by using an omni directional beamformer for the direct input signals being the reference signal because both types of reference signals are a representation of the input signals and the sounds around the user.
               Referring to claim 7, Jensen et al. teaches said reference signal is a beamformed signal (para 0198: “First, we outline, by way of example, how to compute SNR (k,m,Φ,Θ) for a given beamformer setting (section 1). To be able to explain this idea clearly, we use a simple example beamformer. The output of this example beamformer is a linear combination of the output of a minimum variance distortion-less response (MVDR) beamformer, and the noisy signal as observed at a pre-defined reference microphone.”; para 0211: “linear combination of the MVDR beamformer (W.sub.MVDR) with an omni-directional beamformer (e)”). Jensen et al. teaches different ways of implementing beamformer settings, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in generating the reference signal by using an omni directional beamformer for the direct input signals being the reference signal because both types of reference signals are a representation of the input signals and the sounds around the user.
               Referring to claim 10, Jensen et al. teaches said minimum processing beamformer is determined as a signal dependent linear combination of at least two beam formers, wherein one of said at least two beamformers is said reference beamformer (paras 0198, 0211). Motivation to combine is the same as in claim 3.
               Referring to claim 11, Jensen et al. teaches the linear combination comprises a signal dependent weight a, which is adaptively updated in dependence of the at least two electric input signals (paras 0108, 0198). Motivation to combine is the same as in claim 3.
               Referring to claim 12, Jensen et al. teaches said signal dependent weight a is adaptively updated in dependence of said at least two electric input signals and said reference signal (paras 0108, 0198). Motivation to combine is the same as in claim 3.
               Referring to claim 14, Jensen et al. teaches the minimum processing beamformer is composed of a dynamic, signal dependent, linear combination of the reference beamformer and a speech-preserving beamformer (paras 0198, 0211). Motivation to combine is the same as in claim 3, however, in terms of this claim, the reference beamformer would be the MVDR/aggressive beamformer and the speech-preserving beamformer would be the omni-directional beamformer. When two beamformers are linearly combined to satisfy a criterion, the reference signal could be from either of the two beamformers.
               Referring to claim 17, Jensen et al. teaches providing an estimate of whether or not the least two electric input signals comprise speech in a given time-frequency unit (para 0111); Providing signal statistics based on said at least two electric input signals, e.g. covariance matrices, acoustic transfer functions, etc. (para 0015); Providing a reference beamformer and a further (e.g. speech preserving) beamformer (paras 0198, 0211); Calculating beamformer weights of the reference beamformer and the further beamformer (paras 0186, 0198); Adaptively determining (para 0108) a weighting coefficient for a linear combination of said reference beamformer and said further beamformer (para 0198) in dependence of said at least two electric input signals, said reference signal, said distance measure, and said performance criterion, thereby determining said optimized beamformer weights (paras 0119, 0223, 0243). Jensen et al. teaches different ways of implementing beamformer settings, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in using a signal from an omni directional beamformer for the direct input signals because both types of signals are a representation of the input signals and the sounds around the user.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., as shown in claims 1, 3, and 10-11, and further in view of Pedersen et al. US Publication No. 20170347206 (from IDS).

               Referring to claim 13, Jensen et al. does not teach smoothing, however, Pedersen et al. teaches provide a smoothing over time of the signal dependent weight a (para 0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use smoothing, as taught in Pedersen et al., in the device of Jensen et al. because it provides better acoustic performance “in environments or situations where a direction to a sound source of interest changes (e.g. in that more than one (e.g. localized) sound source of interest is present and where the more than one sound sources are active at different points in time, e.g. one after the other, or un-correlated).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Best et al. US Publication No. 20190349692 teaches disabling a beamformer at high SNRs.

Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652